DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, Sub-species H in the reply filed on 08/02/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, as Claims 1-20 read on the elected species.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the void in the upper (Claim 3) and the tongue region (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3 recites the limitation “wherein the second segment is disposed over a void in the upper” which renders the claim indefinite. Figs. 28, 28, and 32 of the elected species do not appear to show any segment of the extruded component extending over any openings or voids in the upper, and further a specific void in the upper is not shown in the drawings. The specification recites this limitation, however does not further clarify what void in the upper is, or how the second segment is disposed over it. For purposes of examination, the void will be interpreted as the area formed inside the upper (i.e. where a wearer’s foot is to be placed when worn).
Claim 4 recites the limitation “wherein the second segment is disposed over the tongue region” which renders the claim indefinite. Figs. 28, 28, and 32 of the elected species do not appear to show any segment of the extruded component extending over the tongue, and further a tongue region is not shown in the drawings. The specification recites this limitation, however does not further clarify what the tongue region is, or how the second segment is disposed over it. For purposes of examination, the tongue region will include the area between and surrounding the laces on the top of the upper, where a tongue of an upper would normally extend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waatti (US 2016/0219982).
Regarding Claim 1, Waatti teaches an article of footwear (100) comprising: an upper (102); and an extruded component (200) (paragraph [0038], “printed structures 200 are printed at least partially onto upper 102 by a printer,” wherein printing is a form of extrusion) having a first segment (220), a second segment (230), an inner surface (271, 281) facing the upper, and an outer surface (272, 282), wherein the inner surface is bonded to the upper at the first segment and is not bonded to the upper at the second segment (paragraph [0056], “FIG. 2 further shows first printed structure 201 having first surface 271 of attached portion 270 extending below exterior surface 109 of upper 102… Whereas attached portion 270 may be bonded to upper 102, free portion 280 may generally be free of any bonding with individual fibers of upper 102,” wherein fig. 2 shows the attached portion (270) being a part of the first segment (220) and the free portion (280) being a part of the second segment (230)).
Regarding Claim 2, Waatti teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Waatti further teaches a third segment (202) of the extruded component (200) that is bonded to the upper (102) (fig. 4 shows the third segment (202) being part of extruded component (200), wherein paragraph [0040] discloses “second printed structure 202 could vary in any manner, and may include any of the features described in this embodiment for first printed structure 201” therein as the third segment includes a mirror image of the first segment, it is also bonded to the upper as cited above), wherein the second segment is between the first and third segments (figs. 1 and 4 show opposite sides of the article of footwear, the first segment being disposed on the first side below the second segment and the third segment being disposed on the opposite side, therein positioning the second segment between the first and third segments). 
Regarding Claim 3 in view of the indefiniteness as explained above, Waatti teaches all of the limitations of the article of footwear of Claim 2, as discussed in the rejections above. Waatti further teaches wherein the second segment (230) is disposed over a void in the upper (102) (fig. 1 shows the second segment (230) placed at the top of the upper and therein being disposed over a void in the upper (102)).
Regarding Claim 4 in view of the indefiniteness as explained above, Waatti teaches all of the limitations of the article of footwear of Claim 2, as discussed in the rejections above. Waatti further teaches a tongue region (105), wherein the second segment (230) is disposed over the tongue region (fig. 1 shows the second segment (230) placed in the region (105), referred to in paragraph [0045] as the lacing region, which is considered as equivalent to the tongue region).
Regarding Claim 6, Waatti teaches all of the limitations of the article of footwear of Claim 2, as discussed in the rejections above. Waatti further teaches wherein a portion of the upper (502) disposed underneath the second segment (630) is configured to move independently of the second segment (paragraph [0076], “This method ensures fastener receiving portions 630 do not bond directly to a surface of upper 502,” wherein as the second segment is not bonded to the upper, the second segment and the portion of the upper disposed beneath it are able to move freely in relation to one another).
Regarding Claim 7, Waatti teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Waatti further teaches wherein the upper (102) comprises a textile fabric (paragraph [0034] “Some embodiments of upper 102 include a textile material”).
Claim(s) 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bohnsack et al. (US 2017/0231319)
Regarding Claim 14, Bohnsack et al. teaches an article of footwear (10) comprising: a sole (50): an upper (20) coupled to the sole (50) (paragraph [0047], “the support cage 40 and its components can be minimally stitched to the upper in preselected locations depending on the function,” wherein the support cage (40) includes the extruded component (40L) and as the extruded component is bonded to the upper via mechanical interlocking via sewing, wherein the preselected location including stitching is considered the bonded segment and remaining portion of the extruded component is considered the non-bonded segment), the non-bonded segment forming an upper support element configured to provide support to a wearer of the article of footwear in a midfoot region of the article of footwear (fig. 1 shows the entire extruded component (40L) including the non-bonded segment disposed in the midfoot region and paragraph [0029] discloses “the support cage 40 can be constructed as a semi-rigid and flexible unit,” therein the non-bonded segment of the extruded component (part of the support cage (40)) is also semi-rigid and flexible and provides support to the wearer in the midfoot region, therein forming an upper support element, see also annotated fig.).
Examiner notes that the limitation “extruded component” is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113). In the instant case, the support cage (reference character 40 which includes the first and second extruded components (40L, 40M) of the Bohnsack reference are considered as equivalent to the “extruded component” as they have the same structure as claimed and can be formed of a thermoplastic material, which is capable of being extruded, even though it is formed by a different method (paragraph [0055] “The components of the support cage 40 mentioned above can be integrally joined with one another, formed as a unitary, monolithic structure constructed from a polymeric material that is semi-rigid but flexible. Optionally, the support cage can be constructed from thermoplastic polyurethane elastomer, other thermoplastic elastomers”).
Regarding Claim 15, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 14, as discussed in the rejections above. Bohnsack et al. further teaches wherein the bonded segment of the extruded component is bonded to a portion of the upper (paragraph [0047], “the support cage 40 and its components can be minimally stitched to the upper in preselected locations depending on the function,” wherein the support cage (40) includes the extruded component (40L) and as the extruded component is bonded to the upper via mechanical interlocking via sewing, wherein the preselected location including stitching is considered the bonded segment).
Regarding Claim 16, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 14, as discussed in the rejections above. Bohnsack et al. further teaches wherein the bonded segment of the extruded component (40L) is bonded to a portion of the sole (fig. 1 shows the extruded component having a segment bonded to a portion of the sole (50) between the midsole (52) and the outsole (55).
Regarding Claim 17, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 14, as discussed in the rejections above. Bohnsack et al. further teaches wherein the upper support element comprises a non- extruded component (49) (annotated fig. 8 shows the upper support element comprising lace attachment elements (49), and paragraph [0063] discloses “the support cage 40 can include one or more lace attachment elements 49 adapted for use with the lacing system 39. These lace attachment elements 49 can be disposed at the upper portions of the lateral and medial cage elements. The lace elements can be in the form of grommets, rings or holes,” wherein grommets are not extruded and the upper support element is part of the support cage (40)).
Regarding Claim 18, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 17, as discussed in the rejections above. Bohnsack et al. further teaches wherein the non-extruded component (49) comprises loops configured to receive laces (paragraph [0063] discloses “the support cage 40 can include one or more lace attachment elements 49 adapted for use with the lacing system 39. These lace attachment elements 49 can be disposed at the upper portions of the lateral and medial cage elements. The lace elements can be in the form of grommets, rings or holes,” wherein the grommets form loops, as fig. 8 shows the non-extruded component (49) being round).
Regarding Claim 19, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 17, as discussed in the rejections above. Bohnsack et al. further teaches wherein the non-extruded component (49) is embedded within the extruded component (40L) (fig. 8 shows the non-extruded components (49) extending through the extruded component (40L) of the support cage (40) therein grommets (as cited above) would also extend through and be embedded in the extruded component).
Regarding Claim 20, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 14, as discussed in the rejections above. Bohnsack et al. further teaches a second extruded component (40M) having a bonded segment and a non-bonded segment (paragraph [0047], “the support cage 40 and its components can be minimally stitched to the upper in preselected locations depending on the function,” wherein the support cage (40) includes the second extruded component (40M) and as the second extruded component is bonded to the upper via mechanical interlocking via sewing, wherein the preselected location including stitching is considered the bonded segment and remaining portion of the extruded component is considered the non-bonded segment, wherein this would occur on both the first and second extruded components as they are mirror images of one another), the second extruded component disposed on an opposite side of the article of footwear from the extruded component (fig. 6 shows the first (40L) and second (40M) extruded components disposed on opposite sides of the footwear).

    PNG
    media_image1.png
    418
    493
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti (US 2016/0219982).
Regarding Claim 5, Waatti teaches all of the limitations of the article of footwear of Claim 2, as discussed in the rejections above. 
Waatti does not explicitly teach wherein the first segment (220) is disposed on a medial side of the upper and the third segment (202) is disposed on a lateral side of the upper, however, as paragraph [0040] discloses that the first and third segments (201, 202, wherein the first and second segment are collectively referred to as component 201) can have the same features as one another, and figs. 1 and 4 show the first and third components being mirror images of one another on the lateral and medial sides of the upper. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waatti such that he first segment is disposed on a medial side of the upper and the third segment is disposed on a lateral side of the upper as it is noted that there is no evidence of criticality by use of only the first segment on the lateral side and the third segment on the medial side. Further the same predictable result would be obtained by using the first segment on the medial side and the third segment on the lateral side (see MPEP § 2143). It has also been held that when the only difference between the prior art and the claimed invention is a reversal of parts that does not alter the function of a device, a finding of prima facie obviousness is appropriate (see MPEP § 2144.04 A, in respect to in re Gazda). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti (US 2016/0219982) and further in view of Taniguchi et al. (US 2015/0013187).
Regarding Claim 8, Waatti teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Waatti does not teach wherein the upper comprises a knitted fabric.
	Attention is drawn to Taniguchi et al., which teaches an analogous article of apparel. Taniguchi et al. teaches an article of footwear (fig. 2A) comprising: an upper (1); and an extruded component (2) (Examiner notes that “extruded component” is a product by process limitation that is interpreted as explained above) having a first segment (2a) and a second segment (2b). Taniguchi et al. further teaches wherein the upper (1) comprises a knitted fabric (paragraph [0015], “sock-shaped base member 1 of a knit fabric, a knit-like fabric and/or a woven fabric”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohnsack et al. to include the teachings of Taniguchi et al. such that the upper comprises a knitted fabric as it is no more than a simple substitution of one material known in the art for another known for the use of an upper that would produce no unexpected results, especially as Waatti teaches the upper may be mesh, which can be a knitted fabric. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (US 2017/0231319) in view of Sterman et al. (US 2017/0202309).
Regarding Claim 9, Bohnsack et al. teaches an article of footwear (10) comprising: a sole (50); an upper (20) coupled to the sole (50) (paragraph [0028], “The upper is joined with a sole assembly 50”), wherein a portion of the upper comprises a low friction material (paragraph [0058], “The panels exterior 31E and 32E, and the exterior 20E in general, can be constructed from a mesh material formed from a nylon or other braided material, and can be generally slippery or low friction,” wherein figs. 1 and 7 show the upper including the panels (31, 32, 33)); and an extruded component (40) having a bonded segment and a non-bonded segment (paragraph [0047], “the support cage 40 and its components can be minimally stitched to the upper in preselected locations depending on the function,” wherein the extruded component is bonded to the upper via mechanical interlocking via sewing, wherein the preselected location including stitching is considered the bonded segment and remaining portion of the extruded component is considered the non-bonded segment), wherein the non-bonded segment is disposed over the low friction material (paragraph [0058] discloses “The panels exterior 31E and 32E, and the exterior 20E in general, can be constructed from a mesh material formed from a nylon or other braided material, and can be generally slippery or low friction. This can enable the interior surface 401 of the support cage 40 to move freely and float relative to the exterior of the panels,” wherein as the portion of the extruded component that is disposed over the panels is freely movable, obviously it is the non-bonded segment that is disposed over the low friction material).
Examiner notes that the limitation “extruded component” is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113). In the instant case, the support cage (40) of the Bohnsack reference are considered as equivalent to the “extruded component” as they have the same structure as claimed and can be formed of a thermoplastic material, which is capable of being extruded, even though it is formed by a different method (paragraph [0055] “The components of the support cage 40 mentioned above can be integrally joined with one another, formed as a unitary, monolithic structure constructed from a polymeric material that is semi-rigid but flexible. Optionally, the support cage can be constructed from thermoplastic polyurethane elastomer, other thermoplastic elastomers”).
Bohnsack et al. does not teach wherein the low-friction material is a non-stick material.
Attention is drawn to Sterman et al., which teaches an analogous article of footwear. Sterman et al. teaches an article of footwear (1700) comprising: a sole (1710); an upper (1750) coupled to the sole, wherein a portion of the upper comprises a non-stick material (paragraph [0095], “Furthermore, in other cases, various portions of the textile strands or the interior of the polymer layers may be coated with or otherwise include a non-stick material or a low friction material,” wherein the polymer layers and textile strands are part of the upper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohnsack et al. to include the teachings of Sterman et al. such that the low-friction material is a non-stick material as it is no more than a simple substitution of one material for another that is known in the art of footwear uppers, and that would have no criticality, change in function, or synergistic effect, especially as non-stick materials are low friction. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 12, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. 
Bohnsack et al. does not teach wherein the non-stick material comprises a coating.
Attention is drawn to Sterman et al., which teaches an analogous article of footwear. Sterman et al. teaches an article of footwear (1700) comprising: a sole (1710); an upper (1750) coupled to the sole, wherein a portion of the upper comprises a non-stick material (paragraph [0095], “various portions of the textile strands or the interior of the polymer layers may be coated with or otherwise include a non-stick material or a low friction material,” wherein the polymer layers and textile strands are part of the upper). Sterman et al. further teaches wherein the non-stick material comprises a coating (paragraph [0095], “various portions of the textile strands or the interior of the polymer layers may be coated with or otherwise include a non-stick material or a low friction material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohnsack et al. to include the teachings of Sterman et al. such that the non-stick material comprises a coating as it is no more than a simple substitution of one material for another that is known in the art of footwear uppers, and that would have no criticality, change in function, or synergistic effect, especially as non-stick materials are low friction. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 13, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. 
Bohnsack et al. does not explicitly teach wherein the portion of the upper comprising the non- stick material is configured to move independently of the non-bonded segment. However, Bohnsack et al. has been modified as set forth above such that the low friction material of Bohnsack is non-stick material, and as Bohnsack further teaches “the panels exterior 31E and 32E, and the exterior 20E in general, can be constructed from a mesh material formed from a nylon or other braided material, and can be generally slippery or low friction. This can enable the interior surface 401 of the support cage 40 to move freely and float relative to the exterior of the panels,” (paragraph [0058]) wherein as the portion of the extruded component that is disposed over the panels is freely movable, obviously the portion of the upper comprising the non-stick material as modified is configured to move independently of the non-bonded segment.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (US 2017/0231319) in view of Sterman et al. (US 2017/0202309), and further in view of Bell et al. (US 2012/0011744).
Regarding Claim 10, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. 
Bohnsack et al. does not teach wherein the bonded segment comprises two portions and the non-bonded segment is disposed between the two portions of the bonded segment.
	Attention is drawn to Bell et al., which teaches an analogous article of footwear. Bell et al. teaches an article of footwear (1100) comprising: a sole (1140); an upper (1120) coupled to the sole (paragraph [0138] discloses “foot stabilizer system 1120 may be secured to base portion 1130” and paragraph [0137] teaches “base portion 1130 may be secured to a lower portion of upper 1110 and an upper portion of sole structure 1140,” therein the upper (1120) is coupled to the sole (1140) via base portion (1130)); and a component (1110) having a bonded segment (1400, 1404) and a non-bonded segment (1112) (paragraph [0141], “sock liner 1122 may be attached to upper 1110 at heel region 14 at a second upper heel attachment portion 1400” and paragraph [0143] “sock liner 1122 also may be attached to upper 1110 at forefoot region 10 at a third upper forefoot attachment portion 1404” wherein the sock liner (1122) is part of the upper (1120); fig. 16 shows the bonded segments (1400, 1404) being bonded by stitching (mechanical interlocking) and the non-bonded segment (1112) being free of attachment). Bell et al. further teaches wherein the bonded segment (1400, 1404) comprises two portions and the non-bonded segment (1112) is disposed between the two portions of the bonded segment (fig. 16 shows the bonded segment (1400, 1404) being two bonded segments and the non-bonded segment (1112) being disposed between the bonded segments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohnsack et al. to include the teachings of Bell et al. such that the bonded segment comprises two portions and the non-bonded segment is disposed between the two portions of the bonded segment so as to partially secure the extruded component to the upper while allowing sufficient movement of the upper and extruded component in the non-bonded area when worn by the wearer (paragraph [0143], “discontinuous portion of upper 1110 bounded by second upper forefoot attachment portion 1402 on the front edge and third upper forefoot attachment portion 1404 on the rear edge may be configured to allow greater bending of article 1100”), especially as Bohnsack et al. teaches stitching the bonded segments to the upper, but does not disclose exactly which segments are the bonded segments. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (US 2017/0231319) in view of Sterman et al. (US 2017/0202309), and further in view of Taniguchi et al. (US 2015/0013187).
Regarding Claim 11, Bohnsack et al. teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. 
Bohnsack et al. does not teach wherein the upper comprises one of a knit, woven, or non-woven material.
	Attention is drawn to Taniguchi et al., which teaches an analogous article of apparel. Taniguchi et al. teaches an article of footwear (fig. 2A) comprising: a sole (3, 4); an upper (1) coupled to the sole (paragraph [0015], “a sole member 3, 4 made of a resin bonded and/or welded to a bottom surface of the base member 1”); and an extruded component (2) (Examiner notes that “extruded component” is a product by process limitation that is interpreted as explained above). Taniguchi et al. further teaches wherein the upper (1) comprises one of a knit, woven, or non-woven material (paragraph [0015], “sock-shaped base member 1 of a knit fabric, a knit-like fabric and/or a woven fabric”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohnsack et al. to include the teachings of Taniguchi et al. such that the upper comprises one of a knit, woven, or non-woven material as it is no more than a simple substitution of one material known in the art for another known for the use of an upper that would produce no unexpected results, especially as Bohnsack is silent as to the material structure of the upper. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greene (US 8844167) teaches an article of footwear having an upper with a component having a non-bonded and a bonded segment, and a loop forming part of the lacing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732